I am of the opinion that chapter 179, Acts of the Forty-fifth General Assembly, is, under the authority of Home Building  Loan Association v. Blaisdell, recently decided by the Supreme Court of the United States, unconstitutional. The *Page 1374 
act contains no definite provision for making compensation to the mortgagee. So far as any provision is made in this respect by the act, it is to be by the court sitting in equity.
I therefore, concur in the dissenting opinion of Chief Justice CLAUSSEN so far as it deals with this phase of the question.